Exhibit Execution Form SETTLEMENT AGREEMENT This Settlement Agreement is entered into as of March 28, 2008, and shall be effective as of the Effective Date defined hereinafter, by and between Diomed Inc. (“Diomed”), a Delaware corporation having a principal place of business at One Dundee Park, Suite 5, P.O. Box 97, Andover, Massachusetts (telecopy 978-475-8488) and AngioDynamics, Inc. (“AngioDynamics”), a Delaware corporation having its principal place of business at 603 Queensbury Avenue, Queensbury, New York 12804 (telecopy 518.798-3625).Diomed and AngioDynamics are referred to herein individually as a “Party” and collectively as “the Parties.” W
